Citation Nr: 1707286	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 2002 to October 2008 and in the Army National Guard from March 2015 to December 2015.  The Veteran was awarded the Army Commendation Medal and Iraq Campaign Medal with two Bronze Service Stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for GERD and assigned a noncompensable rating.  In a December 2011 rating decision, the RO increased the Veteran's GERD rating to 10 percent, effective October 31, 2008.  An August 2013 rating decision continued the 10 percent rating.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claim in October 2014 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently employed.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.



FINDINGS OF FACT

1.  Prior to January 13, 2016, the Veteran's GERD has been manifested by heartburn, indigestion, nausea, vomiting, diarrhea, abdominal pain, and weight loss; substernal or arm or shoulder pain and symptoms resulting in considerable impairment of health were not shown.

2.  From January 13, 2016 , the Veteran's GERD was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, sleep disturbances caused by esophageal reflux, weight loss, nausea, periodic vomiting, substernal pain, and mild melena without anemia, which resolving all doubt in the Veteran's favor, more nearly approximate a disability picture productive of considerable impairment of health; hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2016, the criteria for a disability rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.112, 4.114, DC 7346 (2016).

2.  From January 13, 2016, the criteria for the assignment of a disability rating of 30 percent, but no higher, for GERD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.112, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The appeal for a higher initial disability rating for the service-connected GERD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  During the July 2011 VA examination the Veteran indicated he received care for GERD at Florida Hospital and Florida Hospital Deland, though complete records from these providers have not been obtained.  The March 2014 remand asked the RO to request the Veteran identify any sources of private treatment and authorize the release of records from those facilities.  The Veteran was provided a VA Form 21-4142 but did not return a completed copy authorizing the release of those records.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran was provided the opportunity to submit these records or provide authorization for VA to obtain them and did not do so, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c)(1)(ii) (2016).

The RO provided the Veteran VA examinations in July 2011, November 2011, January 2016, and February 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's GERD on his daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board remanded this case in October 2014.  The Board directed the RO to obtain outstanding VA medical records, request that the Veteran identify and authorize the release of records from any private sources of treatment, afford the Veteran a VA examination, and readjudicate the claim.  The RO obtained outstanding VA medical records in November 2014, February 2016, and March 2016; requested the Veteran authorize the release of records of any private treatment but received no response; afforded the Veteran VA examinations in January 2016 and February 2016; and readjudicated his claim in February 2016 and March 2016 Supplemental Statements of the Case.  Therefore, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Veteran's service-connected GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 which evaluates hiatal hernia.  38 C.F.R. § 4.114 (2016).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Under Diagnostic Code 7346, the maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for two or more symptoms associated with the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer. 38 C.F.R. § 4.112 (2016).

Analysis

According to a February 2009 VA primary care note, the Veteran reported being prescribed Nexium for his GERD.  He denied abdominal cramps, and said he no longer experienced nausea or vomiting.  He denied diarrhea.  He also reported losing weight due to no longer drinking protein shakes, but felt he was at his normal weight.

In October 2010, the Veteran reported experiencing abdominal pain, nausea or vomiting, and constipation; he denied anorexia, loss of appetite, and blood in stool.  See August 30, 2013 CAPRI file, located on Virtual VA.

A March 2011 gastroenterology note indicated the Veteran reported constant GERD symptoms before and after meals.  He said he had not achieved any efficacy with his prescribed Omeprazole and Rabeprazole.  He reported intermittent nausea, frequent abdominal bloating, and weight fluctuations between 155 pounds and 180 pounds.  See February 8, 2016 CAPRI file located on Virtual VA.

The Veteran was afforded a VA examination in July 2011.  He reported that his GERD was treated with medications, which afforded him no relief, adding that Nexium was the only medication that worked.  He said that anything he ate caused heartburn and indigestion.  The Veteran reported experiencing nausea with eating several times a day, and eating-induced vomiting on a weekly basis.  He denied dysphagia and esophageal distress.  He reported experiencing heartburn several times per day, and regurgitation weekly.  He denied hematemesis, melena, and esophageal dilation.  The Veteran also reported being hospitalized on several occasions for his GERD and esophageal problems in February 2009, September 2009, December 2009, and July 2010. 

The examiner noted that the Veteran's general health was good, and observed no signs of anemia.  The Veteran displayed no signs of significant weight loss or malnutrition, and noted the Veteran's weight was 165 pounds.  The Veteran was noted to be working full time, but lost 1 week of work during past 12 months, and was hospitalized for 4 days due to intussusception.  The examiner opined that the Veteran's GERD had no significant effects on his usual occupation or activities of daily living.  The examiner noted the Veteran was prescribed Pantoprazole, which caused side effects including diarrhea and possibly headaches.

In October 2011, the Veteran reported experiencing abdominal pain, anorexia, nausea or vomiting, loss of appetite, and constipation; he denied loss of appetite, and blood in stool.  See August 30, 2013 CAPRI file, located on Virtual VA.

The Veteran was afforded a VA examination in November 2011.  He reported onset of gastrointestinal symptoms around 2004-2005, including episodic lower abdominal pain, cramping, nausea, and diarrhea.  Symptom frequency was noted to range from several times per week to once monthly with duration of 3 to 5 days.  

Upon evaluation of the Veteran, the examiner noted the Veteran had 4 or more recurring episodes of symptoms that were not severe, with an average duration of 1 to 9 days; abdominal pain; weight loss from his baseline weight of 175 pounds to his current weight of 163 pounds, a reduction of about 7 percent in body weight; mild nausea 4 or more times per year, lasting 10 days or more per episode; and mild vomiting 4 or more episodes per year, lasting less than 1 day per episode.  The examiner did not observe hematochezia, hematemesis or melena, nor did the Veteran have incapacitating episodes.  The examiner also commented that the Veteran's GERD had no effect on his employment.  

On his December 2011 VA Form 9, the Veteran reported being hospitalized 4 times for his GERD, and having missed at least 3 weeks of work.  He also said he had been bedridden with pain, nausea, vomiting, diarrhea, and discomfort in the upper body.  He reported he lost at least 10 pounds and could no longer do things he enjoyed for fear of not being close enough to a toilet.

An April 2012 primary care note shows the Veteran denied abdominal pain, persistent nausea, vomiting, and diarrhea.  He also denied any major weight loss or gain.  A July 2012 gastroenterology note states that the Veteran had not returned to the clinic since October 2011, but reported experiencing excessive abdominal gas with or without food intake.  His appetite was noted to be fair and his weight stable, and the clinician observed no evidence of anemia.  Gastroenterology notes from October 2012 show the Veteran reported occasional episodes of indigestion and excessive gas.  He was noted to have a good appetite and stable weight.  See February 8, 2016 CAPRI file located on Virtual VA.

In June 2013 the Veteran reported increased GERD symptoms over several months, especially with running.  The Veteran was urged to avoid all coffee.  See February 8, 2016 CAPRI file located on Virtual VA.

According to the January 2016 VA-contracted examination report, the Veteran's reported symptoms of burning in the chest accompanied by nausea and vomiting.  He said he required the use of continuous medication, but that it did not relieve his symptoms.  

Upon evaluation, the examiner noted the Veteran had persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; sleep disturbance caused by esophageal reflux 4 or more times per year lasting 10 days or more; weight loss; recurrent nausea with 4 or more episodes per year, lasting 10 days or more; periodic vomiting 4 or more times a year, lasting 10 days or more; and mild melena once per year lasting less than 1 day.  The examiner indicated the Veteran's baseline weight was 160 pounds and his current weight was 170 pounds.  The examiner observed no esophageal stricture, spasm, or acquired diverticulum of the esophagus.  The examiner found the Veteran's GERD affected his ability to work because of missed days due to abdominal symptoms.  In a separate opinion, the examiner explained that the Veteran's gastrointestinal symptoms affected his activities of daily living and ability to work because of the continued symptoms of nausea, vomiting, and gastric upset which affected his sleep and daytime routines including work.

During the February 2016 VA examination, the Veteran reported weekly flare-ups of his GERD that lasted less than 24 hours.  He endorsed associated monthly episodes of vomiting that lasted approximately 2 days, and were triggered by spicy, tomato-based, or acidic foods.  The examiner noted that episodes of vomiting required the Veteran to be absent from work up to 2 days per month.  

The examiner noted the Veteran's symptoms included persistently recurrent epigastric distress; reflux, substernal pain; sleep disturbance caused by esophageal reflux 4 or more times per year lasting less than 1 day; nausea 4 or more times per year lasting less than 1 day; and vomiting 4 or more times per year lasting 1 to 9 days.  The examiner observed no esophageal stricture, spasm, or acquired diverticulum of the esophagus.  He also indicated the Veteran's GERD affected his ability to work.

Based on the foregoing, the preponderance of the evidence indicates that a rating in excess of 10 percent rating is not warranted prior to January 13, 2016.  Though the Veteran reported missing work due to his GERD, prior to January 2016, the Veteran's health was deemed to be generally good and his GERD was not found to have significant effects on his usual occupation or activities of daily living.  See July 2011 and November 2011 VA examination reports.  The Veteran's nausea and vomiting were deemed mild by VA examiners as well.  Also pertinent to the Board's finding is the July 2012 gastroenterology note showing that the Veteran had not returned to the clinic since October 2011, suggesting that his symptoms were not so severe as to result in considerable impairment of health.  Although the Veteran reported that he was hospitalized several times in 2009 and 2010, he did not provide copies of those treatment records or authorize VA to obtain them on his behalf.  As the Board is limited to the evidence in the claims file, the Veteran's reported hospitalizations are of limited probative value.

However, in January 2016 the Veteran's vomiting had become periodic lasting 10 days or more per year, and he was experiencing sleep disturbances 4 or more times per year due to his symptoms.  Additionally, the Veteran began to present with substernal pain and mild melena, which had not been previously observed.  Further, the Veteran's gastrointestinal symptoms were noted to have affected his activities of daily living and ability to work.  Given the presence and frequency of the identified symptoms and affording the Veteran the benefit of all reasonable doubt, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating from January 13, 2016.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

However, at no point during the appeal period was the Veteran shown to have a combination of GERD symptoms resulting in severe impairment of health.  Although the Veteran experienced weight loss at times during the appeal period, at no time did he sustain minor or substantial weight loss, as defined in 38 C.F.R. § 4.112 (2016).  Moreover, hematemesis or melena with anemia have not been shown at any time.  For these reasons the evidence does not support a rating in excess of 30 percent.  

In sum, a rating in excess of 10 percent for GERD is denied prior to January 13, 2016, and a rating of 30 percent but no higher is granted from that date.




Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence suggests an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  The GERD is manifested by subjective complaints of nausea, vomiting, burning sensation in the chest, difficulty sleeping, as well as objective findings of recurrent epigastric distress, dysphagia, pyrosis, regurgitation, sleep disturbance caused by reflux, weight loss, nausea, vomiting, mild melena, and substernal pain.  The rating criteria do not expressly contemplate sleep disturbances from reflux.  

However, as to the second Thun element, the Veteran has not been shown to have experienced marked interference with employment or frequent periods of hospitalization.  The Veteran reported being hospitalized four times for his GERD and missing "at least 3 weeks of work," though elsewhere stated that he missed 2 days of work per month.  See December 2011 VA Form 9 and February 2016 VA examination report.  However, 38 C.F.R. § 4.1 (2016) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Additionally, the exact nature of the Veteran's hospitalizations is unclear and he did not authorize the release of those records for review by the Board.  Thus, the 30 percent rating contemplates the 4 hospitalizations and 2 days per month of missed work.  Accordingly, the second Thun element is not met and referral is therefore not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his GERD and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.





ORDER

For the period prior to January 13, 2016, a rating in excess of 10 percent for GERD is denied.

From January 13, 2016, a rating of 30 percent, but no higher, for GERD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


